DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3-9 and 15-18 are pending, of which claims 6-9 stand withdrawn because of earlier restriction and election without traverse.
Claims 1, 3-5 and 15-18 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-5 and 17-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment of Rett syndrome using compounds of the instant claims 15 and 16, does not reasonably provide enablement for the treatment of Rett .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating Rett syndrome with every known or yet to be discovered compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B. The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of Rett syndrome utilizing the aforementioned every known or yet to be discovered compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B.

In re Sichert, 196 USPQ 209 (CCPA 1977)

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating Rett syndrome with every known or yet to be discovered compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact the challenges of finding even the direct PTP1B inhibitors, which is considered as “undruggable target” (Keedy; downloaded https://doi.org/10.1101/218966; 11/13/2017; pages 1-48; especially 1 and 2) after the filing date of the instant application.  For example, as described by Barr (Future Med. Chem; 2010, 2 (10), 1563-1576; as provided by the applicant as Appendix C, in an affidavit 11/25/2020) PTP is a large family of enzymes and finding cell permeable and selective PTP inhibitor (towards any PTP enzyme, including PTP1B) is a challenge in developing inhibitors (page 1564-1565). This is because of highly polar nature of the active site leading to issues of cell permeability. Further, because of large family of PTP enzymes and a close homology, selectivity in inhibiting a particular PTP enzyme and avoiding adverse effects is a challenge. Barr finds that selectivity is in fact a main challenge in inhibiting PTP1B. For example PTP1B and T-cell PTP (TCPTP) shares 94% identity for the active site and “Studies of a knockout mice indicate that inhibiting PTP1B has the desired effect of enhanced sensitivity to insulin and resistance to a high-fat diet-induced obesity, while, in contrast, TCPTP knockout mice die within weeks after birth as a result of anemia, hypersensitivity and widespread inflammation. Barr finds that highly selective PTP1B inhibitor with no effect on TCPTP are yet to be found. Moreover, applicant only teach the effectiveness of a two compounds and failed to delineate how any compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B may be effective in treating Rett syndrome and avoids off target effect. As a result, the examiner maintains that absent demonstration that the aforementioned any compounds inhibiting PTP1B does in fact treat Rett syndrome, one skilled in the art would not have concluded that the aforementioned broad genus of millions of compounds would be effective in treating Rett syndrome, while avoiding off target effects. 
		
	2.	The breadth of the claims
	The claims are thus very broad insofar as they recite the “Rett syndrome with every known or yet to be discovered compounds inhibiting PTP1B”. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating Rett syndrome other than two compounds of the instant claim 15. No reasonably specific guidance is provided concerning useful therapeutic protocols for every known PTP1B inhibitor (including selective or non-selective; inhibitors of alternative pathway). 
The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to any PTP1B inhibitor (including selective or non-selective; inhibitors of alternative pathway), for example, having unrelated mechanisms, or targeting other PTP, such as TCPTP, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the aforementioned inhibitors of PTP1B through any mechanism, affecting any PTP could be predictably used for the treatments of Rett syndrome as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claims 1, 3-5 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method of treating Rett syndrome aggregation wherein the administered compounds include the genus of compounds that “is a small molecule inhibitor of PTP1B”.  Said genus of compounds is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  Each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
With respect to the scope of the claims, the full scope includes a method of treating Rett syndrome aggregation wherein the administered compounds include the genus of compounds that “is a small molecule inhibitor of PTP1B”.  For example, the instant claims do not include a structures of PTP1B inhibitor that satisfies the functional definition of the genus. "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. The specification provides guidance to only one single compound CPT157633 in a method of treating Rett syndrome (pages 36-48). Further, the specification recite UA001 and UA0713 may also be useful in a method of treating Rett syndrome based on survival days (pages 36-48 and Figure 9).  However, the instant claims encompass millions of compounds that are different in structures. There are no drawings, structural or empirical formulas that sufficiently define the genus of compounds that fulfill the instant function, to allow one to determine the scope of possible compounds.
Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added).
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of compounds or relate the functional language of “is a small molecule inhibitor of PTP1B” to a structure sufficient to describe said compounds.   Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-5, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-5, 17-18 are indefinite as claim 1, recites compound by functionality with no structural definition of compound. Thus it is unclear to the examiner, what structures are associated with the functional definition, which makes scope of the claim unclear.  In absence of any guidance regarding structure of compounds, any compound in literature disclosed as used for treating Rett syndrome, will be considered as PTP1B inhibitor
Appropriate correction required.

Claims 1, 3-5, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 3-5 are indefinite as claim 1, recites “small molecule”.  This is because “small” is a relative term and is unclear to the examiner, what size of molecule is considered as small, which makes scope of the claim unclear.  
Appropriate correction required.

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17-18 are indefinite as these claims, recites compound by functionality with no structural definition of compound. Thus it is unclear to the examiner, what structures are associated with the functional definition, which makes scope of the claim unclear.  In absence of any guidance regarding structure of compounds, any compound in literature disclosed as used for treating Rett syndrome, will be considered as PTP1B inhibitor as allosteric or active site directed inhibitor.
Appropriate correction required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 16 is in an improper dependent form because claim 16 dependent on claim 1 recites “carbenoxolone”.  However, independent claim 1 excludes “carbenoxolone”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muotri (US 2015/0119327 A1).
Muotri disclose a method of treating Rett syndrome using carbenoxolone of the instant claim 16 and several other compounds (all are considered as PTP1B inhibitors, allostric or active site inhibitors; please see the rejection under 112b) (paragraph 0005; 0009, 0059 0065, 0090, 0092, 0093, 0108, claims; especially claim 12 and 39; and figures). Since the compounds are treating Rett syndrome, the compounds are in effective amount in inhibiting PTP1B. Muotri also discloses testing subject and genotyping for MECP2 through PCR, mutation in a gene (Even though Muotri is silent about nucleic acid sequencing –MECP2 gene, testing subject for mutation in MECP2 gene requires nucleic acid sequencing) (Figure 6, 12; paragraph 0005; 0009, 0059, 0065, 0090, 0092, 0093, 0108, claims; especially claim 12 and 39).
Since the cited prior art reads on all the limitations of the instant claims 1, 3-5 and 16-18, these claims are anticipated. 
Objection
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks and affidavit, filed 06/22/2021 have been fully considered but not found persuasive.
 	Applicant argued that enablement only needs showing how to make and use the claimed invention; a guarantee of success is not required. Applicant argued over the declaration dated 11/25/2020, that loss of PTP1B ameliorates symptoms of Rett syndrome and therefore regardless of structure variations among different PTP1B inhibitors. Applicant argues that the Examiner argues that any PTP1B inhibitor used in the claimed method must be both “effective in treating Rett syndrome, while avoiding off target effects”, however this is not recited in the claims. Applicant argues that no drug is free of side effects and very rarely does a drug impact only the target and the Examiner presented no reference that a drug must be free from the side effects. Applicant argues on doctors adjusting dosage etc. for minimizing side effects and argument on overcoming cell permeability and the instant specification provides means of drug delivery and dosage selection. Applicant argues that finding, testing and using PTP1B inhibitors can be done without undue experiments because of assays and screening technologies. Applicant argues that PTP1B knockout experiments suffice that any inhibitor inhibiting PTP1B may be useful in therapeutic treatment of Rett syndrome and how no drug is without side effects. Applicant argued that simply put we have validated PTP1B as a therapeutic target and regardless of structure or mechanism by which PTP1B is inhibited, any PTP1B inhibitor with suitable PK/PD properties would be suitable for treatment of Rett syndrome. 	

This is not found persuasive and the instant claims lack enablement and written description. This is because the specification do lack in both how to make and use prong of the enablement. As explained in the rejection designing PTP1B inhibitors is challenging with respect to making a selective inhibitor of PTP1B without off-target effect on other PTP enzymes and also designing a molecule which is cell permeable. Further, there can be alternative pathways that may lead to inhibition of PTP1B with no effect on Rett’s syndrome. Despite the challenge related to designing PTP1B inhibitors with respect to cell permeability, new compounds always face other challenges with regard to PK/PD profile, drug interaction, BBB etc. As illustrative of the state of the art, the examiner cites the fact the challenges of finding even the direct PTP1B inhibitors, which is considered as “undruggable target” (Keedy; downloaded https://doi.org/10.1101/218966; 11/13/2017; pages 1-48; especially 1 and 2) after the filing date of the instant application.  For example, as described by Barr (Future Med. Chem; 2010, 2 (10), 1563-1576; as provided by the applicant as Appendix C, in an affidavit 11/25/2020) PTP is a large family of enzymes and finding cell permeable and selective PTP inhibitor (towards any PTP enzyme, including PTP1B) is a challenge in developing inhibitors (page 1564-1565). This is because of highly polar nature of the active site leading to issues of cell permeability. Further, because of large family of PTP enzymes and a close homology, selectivity in inhibiting a particular PTP enzyme and avoiding adverse effects is a challenge. Barr finds that selectivity is in fact a main challenge in inhibiting PTP1B. For example PTP1B and T-cell PTP (TCPTP) shares 94% identity for the active site and “Studies of a knockout mice indicate that inhibiting PTP1B has the desired effect of enhanced sensitivity to insulin and resistance to a high-fat diet-induced obesity, while, in contrast, TCPTP knockout mice die within weeks after birth as a result of anemia, hypersensitivity and widespread inflammation. Barr finds that highly selective PTP1B inhibitor with no effect on TCPTP are yet to be found. Moreover, applicant only teach the effectiveness of a two compounds and failed to delineate how any compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B may be effective in treating Rett syndrome and avoids off target effect. As a result, the examiner maintains that absent demonstration that the aforementioned any compounds inhibiting PTP1B does in fact treat Rett syndrome, one skilled in the art would not have concluded that the aforementioned broad genus of millions of compounds would be effective in treating Rett syndrome, while avoiding off target effects. 
With regard to Applicant’s argument that the Examiner argues that any PTP1B inhibitor used in the claimed method must be both “effective in treating Rett syndrome, while avoiding off target effects”, however this is not recited in the claims; that no drug is free of side effects and very rarely does a drug impact only the target and the Examiner presented no reference that a drug must be free from the side effects; that doctors may adjust dosage etc. for minimizing side effects and argument on overcoming cell permeability and the instant specification provides means of drug delivery and dosage selection. 

This is not found persuasive because the instant claims are broader than the examiner’s statement “effective in treating Rett syndrome, while avoiding off target effects”, as the instant claims includes any PTP1B inhibitor independent of structure and thus includes any compound hitting off target with minimal effect on PTP1B or indirectly affecting PTP1B because of just cytotoxic or toxic effects. The Examiner in fact agrees that the drugs may have side effects but side effects needs to be minimal and not raise to a toxic level. The instant specification provided guidance of only one compound and claimed entire genus defined by a functional definition not by a structure without providing any necessary therapeutic index of such a broad functional genus, any interaction even any inhibitory activity in an in vitro or in vivo assay of represented number of compounds representing the functional genus. Given such information, a doctor will not be able to even identify any compound out of the millions of compounds to adjust dosage while minimizing side effects. Applicant only argued but provided no evidence how applicant is overcoming cell permeability or evidence in the specification about drug delivery and dosage selection besides one single compound. 

With regard to Applicant’s argument that finding, testing and using PTP1B inhibitors can be done without undue experiments because of assays and screening technologies; that PTP1B knockout experiments suffice that any inhibitor inhibiting PTP1B may be useful in therapeutic treatment of Rett syndrome and how no drug is without side effects; that simply put we have validated PTP1B as a therapeutic target and regardless of structure or mechanism by which PTP1B is inhibited, any PTP1B inhibitor with suitable PK/PD properties would be suitable for treatment of Rett syndrome. 

This is not found persuasive because making, finding testing and using PTP1B inhibitor and reaching to a PTP1B inhibitor effective in treating Rett syndrome cannot be done without undue burden. First, searching for PTP1B or chemical synthesis of such inhibitor requires years of work and second finding suitable inhibitors which lacks or have minimal side effects with suitable PK/PD sums together undue experimentation especially in view of lack of guidance of what structural properties to look in such small molecule inhibitors. Making just a statement “ that PTP1B knockout experiments suffice that any inhibitor inhibiting PTP1B may be useful in therapeutic treatment of Rett syndrome and how no drug is without side effects; that simply put we have validated PTP1B as a therapeutic target and regardless of structure or mechanism by which PTP1B is inhibited, any PTP1B inhibitor with suitable PK/PD properties would be suitable for treatment of Rett syndrome” without any experimentation or showing of different structural type of PTP1B inhibitor that may achieve such therapeutic endeavor, is not an evidence that such objective with any PTP1B compound may be achieved . 

Applicant argues over written description because various classes of PTP1B inhibitors are disclosed in the literature and are accessible for PTP1B inhibitor research. Applicant further argues that PTP1B itself and assays are already known and adds that based on the general knowledge of structures, synthesis and screening, one of ordinary skill in the art follow routine process to confirm or identify a compound. 

This is not found persuasive because, "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  Each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
With respect to the scope of the claims, the full scope includes a method of treating Rett syndrome aggregation wherein the administered compounds include the genus of compounds that “is a small molecule inhibitor of PTP1B”.  For example, the instant claims do not include a structures of PTP1B inhibitor that satisfies the functional definition of the genus. "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. The specification provides guidance to only one single compound CPT157633 in a method of treating Rett syndrome (pages 36-48). Further, the specification recite UA001 and UA0713 may also be useful in a method of treating Rett syndrome based on survival days (pages 36-48 and Figure 9).  However, the instant claims encompass millions of compounds that are different in structures. There are no drawings, structural or empirical formulas that sufficiently define the genus of compounds that fulfill the instant function, to allow one to determine the scope of possible compounds.
Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added).
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of compounds or relate the functional language of “is a small molecule inhibitor of PTP1B” to a structure sufficient to describe said compounds.   Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. 
Applicant argues that the claims are definite as any compound that inhibits PTP1B is a PTP1B inhibitor. Applicant also argues that “small molecule” is well known in the field of drug development and is a compound of lower molecular weight than proteins
This is again not found persuasive as the patent office does not test the abundant number of chemical compounds know in the literature (considering lack of any guidance in the specification with respect to structure of any genus of such compounds) if they satisfy functional definition of inhibiting PTP1B. Thus it is unclear to the examiner what chemical structures are encompassed by the instant claims. Further, applicant’s explanation on “small molecule” is also not persuasive as it is unclear what applicant means by lower molecular weight. Additionally, applicant only argues but provides no support of where in the field of drug development, small molecule has a standard definition of lower molecular weight (again undefined) than proteins. 

Applicant argues over 102 rejection.
Applicant argument is not found persuasive as the compound is present in claim 16.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        







    
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.